Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
 

Response to Arguments

	Applicant has amended Claim 1 to overcome the previous 112 rejection, therefore the previous 112 rejection is withdrawn.
Applicant has amended to include “wherein, for the first extending, the first release of the first technical condition has not been previously extended to an identified user.”
	Applicant’s specification describes an example of a technical condition as “what devices and viewing systems the content can be viewed on” (Paragraph [0006]). Applicant’s specification describes a release of a technical condition as “a given set of 
Therefore an “extending of a release of a first technical condition” according to the specification may be a relaxing of the requirement that content must be viewed on a certain device (e.g. the home subscriber device). 
VanDuyn teaches extending a first release of the technical condition, the first release of the first technical condition has not been previously extended (Paragraph [0080] and Figure 4A 412, teaches a subscription port request which seeks to relax the requirement that content is viewed from the home television receiver and allowing the content to be viewed on the visitor television receiver). That is, the technical condition that content must be viewed on the home television receiver is released. Figures 4A, and 4B of VanDuyn teach the technical condition has not been previously extended.
However VanDuyn does not explicitly teach wherein, for the first extending, the first release of the first technical condition has not been previously extended to an identified user, wherein the identified user is a non-subscriber second user.
	Novak teaches wherein the identified user is a non-subscriber second user (Novak, Fig 8, 11). Therefore the combination of VanDuyn and Novak teaches the non-subscriber user receives the extension of the release of the technical condition for the first time (i.e. a non-subscriber user is allowed to view content at a visitor television receiver). The extension of the release of the technical condition has not been previously extended in Novak or VanDuyn.
	Therefore the previous references teaches the newly amended claim limitations.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-11, 17, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanDuyn (US 2015/0230004) in view of Novak (US 2003/0097655)



Regarding Claim 1,

VanDuyn (US 2015/0230004) teaches a system for authenticating a user for access to electronic content comprising: a hardware processor, associated with a content distributor, configured to execute computer code including instructions comprising: 
(Figure 3A, shows SPMS which controls access rights to receivers, also Paragraph [0081] teaches technical conditions (e.g. location)):
wherein the first technical condition is directly associated with the unit of electronic content.” (Paragraph [0081] describes the conditions may be location of the receiver)
wherein, for the first extending, the first release of the first technical condition has not been previously extended (Paragraph [0080] and Figure 4A 412, teaches a subscription port request which seeks to relax the requirement that content is viewed from the home television receiver and allowing the content to be viewed on the visitor television receiver)
receiving an electronic request from a subscriber, wherein the electronic request seeks a first extending of the first release to an identified user (Paragraph [0080] and Figure 4A 412):
determining whether to approve or deny the electronic request (Figure 4A, 418 and associated text), 
if the request if approved, updating a data record in the database to first extend the first release of the first technical condition to the identified user (Figure 4B, Receive and Log confirmation, 428)(Also see Paragraph [0068] teaches wherein database determines if subscription is currently being ported) 
 and upon first extending the first release to the identified user, providing a first device associated with the identified user with an authentication; wherein the authentication permits the identified user to access the unit of electronic content while the first technical condition for the unit of electronic content is first extended (Paragraph [0085] teaches sending an enable request in the form of an EMM (i.e. authentication) wherein the EMM permits the user to access the content)

and a database configured to store the at least one technical condition,  (Figure 3A, SPMS)
VanDuyn does not explicitly teach wherein, for the first extending, the first release of the first technical condition has not been previously extended to an identified user wherein the identified user is a non-subscriber second user and wherein the technical condition is embedded into the unit of electronic content
Novak (US 2003/0097655) teaches wherein the identified user is a non-subscriber second user (Figure 8 and associated text teaches transferring a license from a first user to a second user) and wherein the technical condition is embedded into the unit of electronic content (Figure 11, teaches content is encrypted using an access key)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the user of the visitor television receiver in VanDuyn to be a second non-subscribing user of Novak
The motivation is to enable transfer of a licensed content to another user (Paragraph [0037] of Novak)

Regarding Claim 2,

VanDuyn and Novak teaches the system of claim 1. VanDuyn teaches wherein the database is associated with a content distributer of audio-video and television content (Figure 3A) VanDuyn teaches wherein the first technical condition includes at least one use restriction on the unit of electronic content (Paragraph [0081] describes the conditions may be location of the receiver or the television channels that are being requested. VanDuyn recites “not all television channels may be permitted to be temporarily ported.”) wherein the computer code includes instructions comprising: notifying the subscriber that the first release may be available for one or more second users (Figure 4B, 430, 432): receiving, from the subscriber (Figure 4A, 406, 108), an identification of at least one of the one or more second users (Paragraph [0080] “the identifier of the visitor television receiver”): and approving or disapproving the at least one second user as the identified user (Figure 4A, 418 and associated text).  

Regarding Claim 21,

VanDuyn and Novak teaches the system of claim 2. wherein the at least one use restriction includes at least one of: a view date for the unit of electronic content; a number permitted viewings for the unit of electronic content: a time for viewing the unit of electronic content (Paragraph [0017] of VanDuyn, teaches set period of time for viewing): a parental guidance limitation for the unit of electronic content; and a number release rights the subscriber may share with others.

Regarding Claim 3,

VanDuyn and Novak teaches the system of clai
m 1. VanDuyn teaches wherein the computer code includes instructions comprising: creating an authorization event: wherein the authorization event specifies at least one release condition to be satisfied before the identified user can activate the authentication (VanDuyn in Figure 4B, 424),

Regarding Claim 5,

VanDuyn and Novak teaches the system of claim 3. VanDuyn teaches wherein the release condition requires a blocking of a prior release granted to the subscriber (Figure 4A. 420 422).
  
Regarding Claim 6,

VanDuyn and Novak teaches the system of claim 5. VanDuyn teaches wherein the prior release authenticated the subscriber with respect to at least the first release of the first technical condition for the unit of electronic content (Figure 4A 414-420).  

Regarding Claim 7,

VanDuyn and Novak teaches the system of claim 5. VanDuyn teaches wherein the release condition specifies a given period during which the prior release is blocked (Figure 3B, viewing currently disabled due to temporary subscription port). 
 

Regarding Claim 9,

VanDuyn and Novak teaches the system of claim 1. VanDuyn teaches wherein the unit electronic content is normally encrypted and the release provides a decryption key utilized to decrypt the unit of electronic content (Paragraph [0054, 0056] teaches wherein content is encrypted and decrypting the content).  

Regarding Claim 10,

VanDuyn and Novak teaches the system of claim 1. VanDuyn teaches wherein the distributor logic provides the first release in accordance with at least one allowance provided by each of a distributor and a provider of the unit of electronic content (Paragraph [0081] describes an allowance provided by distributer (i.e. location of the receiver) and an allowance provided by provider (not all television channels may be ported)  


Regarding Claim 11,

VanDuyn and Novak teaches the system of claim 1. VanDuyn teaches wherein the allowance specifies at least one security application required for the first device to access the unit of electronic content (Paragraph [0066] teaches at least one particular application is required for the device to access electronic content).  

Regarding Claim 17,

VanDuyn and Novak teaches the system of claim 16. VanDuyn teaches Comprising, monitoring the release of the technical condition for a period or an event: and terminating the first extending of the release of the technical condition when the period elapses or the event ends (Paragraph [0091] teaches a predefined period of time)



Claims 4, 8, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanDuyn (US 2015/0230004) in view of Novak (US 2003/0097655) further in view of Garrett (US 9,471,809).


Regarding Claim 4,

VanDuyn and Novak teaches the system of claim 3 but does not explicitly teach wherein the computer code includes instructions comprising: communicating the at least one release condition to the subscriber.  
Garrett (US 9,471,809) teaches communicating the at least one release condition to the subscriber (Figure 3, Transaction limits, Geographic Limits)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify VanDuyn to include communicating the release condition to the subscriber 
The motivation is to allow the subscriber to see the restrictions.
Garrett still does not teach communicating the condition to the subscriber prior to receiving the electronic request.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to allow the condition to be communicated to the subscriber prior to receiving the electronic request and the results would be predictable (i.e. the condition would be communicated prior to the request)

Regarding Claim 8,

VanDuyn and Novak teaches the system of claim 1 but does not explicitly teach wherein the technical condition specifies at least one device type that may be utilized to access the unit of electronic content.  
Garrett (US 9,471,809) teaches wherein the technical condition specifies at least one device type that may be utilized to access the unit of electronic content (Claim 8, settings specific…a device type restriction)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the restriction of VanDuyn to a device type restriction and the results would be predictable (i.e. replacing the geographic restriction with device type restriction would yield predictable results)

Regarding Claim 12-13,

Claim 12-13 is similar in scope to Claims 1, 2 and 4 and is rejected under a similar rationale.
However VanDuyn does not explicitly teach wherein the release of the technical condition is downloaded.
The Examiner takes Official notice that downloading is well known in the art and one of ordinary skill in the art before the effective filing date of the invention could modify the enabling access of VanDuyn with the method of downloading and the results would be predictable. 

Regarding Claim 14,

Claim 14 is similar in scope to Claims 1-2, and 4. VanDuyn teaches at least one service parameter associated with the unit of electronic content (Paragraph [0080] teaches “location of the mobile device”).  

Regarding Claims 15-16,

Claims 15-16 are similar to Claims 3 and 5 and are rejected for a similar rationale.





Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over VanDuyn and Novak


Regarding Claim 18,

VanDuyn and Novak teaches the method of claim 17 but does not explicitly teach comprising: upon detection of the period elapsing, offering the second user an option to second extend the release of the technical condition for a second period.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to extend the period and the results would be predictable (i.e. extending the period of time would yield a predictable result).



Allowable Subject Matter

Claim 20 is allowed.



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRIS C WANG/Primary Examiner, Art Unit 2439